COMPTON, Justice. Appellant was convicted of possessing intoxicating liquor for sale in violation of City of Clovis. He appealed, and following his conviction in the District Court, he is here challenging the correctness of the judgment entered against him. The attack is made on the sufficiency of the evidence to support the judgment. an ordinance of the A city policeman saw appellant stop his automobile just off the intersection of Mitchell Street and Grand Avenue in the City of Clovis and remove a sack from the automobile which he delivered to one Leon Long, who likewise had previously parked his automobile at that point. The officer investigated the incident and he found the sack contained 20 half'pints of whiskey; 10 half pints of Ten-High, 5 half pints of Barkley and 5 half pints of Belle of' Nelson. " Possession by appellant is' not disputed. Both appellant and Long lived in the vicinity where the delivery was made. .No explanation was given for the “range delivery.” Appellant did not testify. but Long testified that.appellant was acting as his agent in. the purchase of the liquor. He testified that he-owed, the owner, of a bar at Taiban an account in an indefinite amount and that he gave appellant a cheek .for $41, from which appellant was to pay .the account .and use the balance to purchase the liquor in question for him. According to his own testimony, Long did not tell - appellant the brand, quantity, or size .of containers to purchase. This testimony is indeed- unusual. The evidence, though circumstantial, warranted an inference of guilt by the court. State v. Coffey, 35 N.M. 204, 292 P. 228; State v. Chambers, 34 N.M. 208, 279 P. 562. The evidence being substantial, we will not concern ourselves as to the quantum. The judgment will be affirmed, and It Is So Ordered. SADLER and McGHEE, JJ., concur.